DETAILED ACTION
Response to Amendments
The amendment filed on 5/7/2021 has been entered
Claims 21-27 remain pending in the application. 

Information Disclosure Statement
Regarding the IDS submitted on 5/10/2021, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.



Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 21-27 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by USPGP# 20090101692 of Whitman et al. (henceforth referred to as Whitman).
Regarding claim 21, Whitman teaches a surgical instrument (Whitman: 11) for use with a robotic system (Whitman: 1610), wherein the robotic system comprises a control system (Whitman: 1122) and a drive assembly (Whitman: 96, 100, 1690, 1684, 1696, 1637, 1634) configured to provide a rotary output motion to a rotatable drive element (Whitman: para 0214 especially “drive shafts of the motor arrangement contained within the housing 1614”) supported by the drive assembly, wherein said surgical instrument comprises: 
a replaceable end effector (Whitman: 11a, para 0211), comprising 
	a staple cartridge (Whitman: 2604); and 
	a cutting member (Whitman: 51, 2603) movable axially within said end effector between a starting position and an ending position (Whitman: para 0136, see also para 0181);
an elongate shaft assembly (Whitman: 1620, 543, 102, 94, 1101, 11c) operably coupled to said end effector, wherein said elongate shaft assembly comprises a gear-driven portion (Whitman: 2605,557,  533) including a lead screw (Whitman: 2605b) that is rotatably supported within said elongate shaft assembly (Whitman: see fig. 6d), and wherein said lead screw is operably coupled to said cutting member (Whitman: para 0183)
and a mounting portion (Whitman: 1626) operably coupled to said elongate shaft assembly (Whitman: see fig. 2a), wherein said mounting portion is configured to operably interface with the drive assembly when said mounting portion is mounted to the drive assembly (Whitman: para 0214), wherein said mounting portion comprises a rotatable driven element (Whitman: 1644, 1648, 1652, 1656), wherein said rotatable driven element is configured to be operably engaged with the rotatable drive element Whitman: para 0214), wherein said rotatable driven element is operably coupled to said gear-driven portion (Whitman: para 0127, 0132, 0182-0187).  
Regarding claim 22, Whitman teaches a surgical instrument (Whitman: 11) for use with a robotic system (Whitman: 1612), wherein the robotic system comprises a control unit (Whitman: 1122) and a drive assembly (Whitman: 96, 100, 1690, 1684, 1696, 1637, 1634) configured to provide a rotary output motion to a rotatable drive element (Whitman: para 0214 especially “drive shafts of the motor arrangement contained within the housing 1614”) supported by the drive assembly, wherein said surgical instrument comprises: 
an end effector (Whitman: 11a), comprising: 
a replaceable staple cartridge (Whitman: 2604, para 0132, please note that the staple cartridge 2604 is part of the assembly 2600, and since assembly 2600 is replaceable the staple cartridge 2604 is also replaceable as part of the assembly 2600); and 
a firing member (Whitman: 51, 2603) movable within said e0000nd effector between an unfired position and a fired position (Whitman: para 0136, 0181); 
an elongate shaft (Whitman: 1620, 543, 102, 94, 1101, 11c), wherein said end effector extends from said elongate shaft; 
a rotatable lead screw (Whitman: 2605) operably coupled to said firing member (Whitman: para 0183); and 
a mounting portion (Whitman: 1626), wherein said elongate shaft extends from said mounting portion (Whitman: see fig. 2a), wherein said mounting portion is configured to operably interface with the drive assembly when said mounting portion is mounted to the drive assembly (Whitman: para 0214), wherein said mounting portion comprises a rotatable driven element (Whitman: 1644, 1648, 1652, 1656), wherein said rotatable driven element is configured to be operably engaged with the rotatable drive element supported by the drive assembly to receive the rotary output motion from the rotatable drive element (Whitman: para 0214), and wherein said rotatable driven element is operably coupled to said lead screw (Whitman: para 0127, 0132, 0182-0187).
Regarding claim 23, Whitman teaches a surgical attachment (Whitman: 11) for use with a robotic system (Whitman: 1612), wherein the robotic system comprises a control unit (Whitman: 1122) and a drive assembly (Whitman: 96, 100, 1690, 1684, 1696, 1637, 1634) configured to provide a rotary output motion to a rotatable drive element (Whitman: para 0214 especially “drive shafts of the motor arrangement contained within the housing 1614”) supported by the drive assembly, wherein said surgical attachment comprises: 
a replaceable end effector (Whitman: 11a, para 0211), comprising: 
a cartridge jaw (Whitman: 80); and 
a drive member (Whitman: 51, 2603) movable distally within said replaceable end effector relative to said cartridge jaw between a proximal position and a distal position (Whitman: para 0136, please note in this case the proximal end has been interpreted as the left end in fig. 4e. Furthermore, drive member 51, 2603 is movable within assembly 2600 which itself is within end effector 11a; therefore drive member is movable within end effector 11a);  
an elongate shaft (Whitman: 1620, 543, 102, 94, 1101, 11c), wherein said end effector extends from said elongate shaft (Whitman: para 0211); 
a rotatable drive shaft (Whitman: 2605, 557, 533) operably engaged with said drive member; and 
a mounting portion (Whitman: 1626), wherein said elongate shaft extends from said mounting portion (Whitman: see fig. 2a), wherein said mounting portion is configured to operably interface with the drive assembly when said surgical attachment is mounted to the robotic system (Whitman: para 0214), wherein said mounting portion comprises a rotatable driven element (Whitman: 1644, 1648, 1652, 1656), wherein said rotatable driven element is configured to be operably engaged with the rotatable drive element supported by the drive assembly to receive the rotary output motion from the rotatable drive element (Whitman: para 0214), and wherein said rotatable driven element is operably engaged with said rotatable drive shaft (Whitman: para 0127, 0132, 0182-0187).
Regarding claim 24, as shown in claim 23, Whitman teaches further comprising a staple cartridge (Whitman: 2604) positioned in said cartridge jaw.
Regarding claim 25, as shown in claim 23, Whitman teaches wherein said elongate shaft further comprises an articulation joint (Whitman: 11c).
Regarding claim 26, as shown in claim 21, Whitman teaches wherein said elongate shaft further comprises an articulation joint (Whitman: 11c).
Regarding claim 27, as shown in claim 22, Whitman teaches wherein said elongate shaft further comprises an articulation joint (Whitman: 11c).

Response to Arguments
Applicant’s arguments/appeal brief filed on 9/8/2020 have been fully considered:
Applicant’s arguments with respect to claims 21-23 have been considered but are moot because the arguments do not apply to the interpretation of the reference being used in the current rejection.

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure:
USPGP# 20120248167 of Flanagan et al. also teaches mounting portion 112 that is connected to a robotic system 22 and also comprises a stapling end effector 70.
USPGP# 20070005045 of Moll et al. also teaches mounting portion 18 that is connected to a robotic system 16 and also comprises a stapling end effector 804 (para 0325) and also comprises an articulation joint 87.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.A./
Examiner, Art Unit 3731

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731